Citation Nr: 1038292
Decision Date: 10/12/10	Archive Date: 12/23/10

DOCKET NO. 10-31 237                       DATE OCT 12 2010

On appeal from the Department of Veterans Affairs Regional Office in Louisville, Kentucky 

THE ISSUE 

1. Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

2. Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure. 

REPRESENTATION 

Veteran represented by: 	Disabled American Veterans 

ATTORNEY FOR THE BOARD 

K. M. Schaefer, Associate Counsel 

INTRODUCTION 

The Veteran served on active duty from August 1952 to November 1955 and from June 1958 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louisville, Kentucky. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002). 

FINDINGS OF FACT 

1. The Veteran did not serve in the Republic of Vietnam and is not presumed to have been exposed to herbicides. 

2. Diabetes mellitus was not present in service, manifested within one year of the Veteran's discharge from service, or shown to be causally or etiologically related to any disease, injury, or incident in service. 

2. Prostate cancer was not present in service or shown to be causally or etiologically related to any disease, injury, or incident in service. 

CONCLUSIONS OF LAW 

1. Diabetes mellitus was not incurred in or aggravated by the Veteran's active duty military service, nor may such be presumed to have been incurred in or aggravated by his military service. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

- 2 - 

2. Prostate cancer was not incurred in or aggravated by the Veteran's active duty military service, nor may such be presumed to have been incurred in or aggravated by his military service. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established. 

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits. Pelegrini v. Principi, 18 Vet. App. 112 (2004). In this case, the Veteran was provided with a VCAA notification letter in April 2009, May 2009, and July 2009 prior to the initial unfavorable AOJ decision issued in August 2009. 

The Board observes that the pre-adjudicatory VCAA notice issued in April 2009 informed the Veteran of the type of evidence necessary to establish service 

- 3 - 

connection, how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration. This letter also provided him with the information necessary to substantiate disability ratings and effective dates. Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claims. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir.2006). Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision. 

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination. The Veteran's service treatment and personnel records, VA medical records, and private medical records were reviewed by both the AOJ and the Board in connection with adjudication of his claims. The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to decide the claims. In this case, the Board finds that a current V A examination to determine whether the Veteran has diabetes mellitus or prostate cancer as a result of his military service is not necessary to decide the claims. Any current medical opinion linking such disability to the Veteran's military service would necessarily be based upon the unsubstantiated history provided by the Veteran decades following his discharge from service. In the absence of any evidence of complaints, treatment, or diagnoses referable to diabetes mellitus and prostate cancer in service, there is no competent basis upon which to conclude that the Veteran's current disabilities are related to service. In addition, no competent medical evidence suggesting such causal connection has been submitted or identified by the Veteran. Thus, the Board concludes that an examination is not necessary as there is sufficient medical evidence upon which the Board may base its decision. 

- 4 - 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims. 

II. Analysis 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability. 38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted. See 38 C.F.R. § 3.303(d). Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus and cancer, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, in the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless 

- 5 - 

there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 3.313 (a) (2008); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii» (emphasis added). As discussed below, the evidence fails to establish that the Veteran served in or visited the Republic of Vietnam. 

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma. 38 C.F.R. § 3.309(e). VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See 68 Fed. Reg. 27,630 (May 20, 2003). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247,253 (1999); 38 C.F.R. § 3.303. Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology. See Savage v. Gober, 10 

- 6 - 

Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that he was exposed to herbicides during service and that he developed diabetes mellitus and prostate cancer as a result. Specifically, he alleges that his ship was in proximity to Vietnam on several occasions and that he was exposed to herbicides as a result. Therefore, he argues that service connection is warranted for diabetes mellitus and prostate cancer. 

Initially, the Board observes that the record reveals that current treatment records reflect that the Veteran is being treated for diabetes mellitus, and that he has a history of prostate cancer, apparently treated in 2004. Therefore, the Board finds that the Veteran has a current disability of diabetes mellitus and prostate cancer residuals. 

However, the record does not demonstrate a relationship between the Veteran's diabetes mellitus and his military service. The Veteran contends that he was exposed to herbicides while serving during the Vietnam War. The Veteran served in the Navy on board several ships, and his DD Form 214 reflects that he had several years of foreign and/or sea service. However, nothing in the record demonstrates that the Veteran went ashore in the Republic of Vietnam or that he was exposed to herbicides on board ship. 

- 7 - 

A request to the National Personnel Records Center (NPRC) yielded a response that during his Vietnam service, the Veteran served on the U.S.S. Enterprise, as well as the dates the ship was in the official waters of Vietnam. However, these records provide no information that suggests that the Veteran set foot in Vietnam or would otherwise have had contact with herbicides. Without such evidence, the Veteran is not presumed to have been exposed to herbicides during service. 

Additionally, the Board notes that the first date associated with his diabetes mellitus post-service was in 2002, almost 30 years after his last discharge from service and his prostate cancer was treated approximately two years later. Thus, he is not entitled to service connection on a presumptive basis as a result of either disability manifesting within one year of service. 

With regard to direct service connection, the lapse in time between service and the first complaints and diagnoses weighs against the Veteran's claim. The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue. See Maxson v. West, 12 Vet. App. 453,459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, there is no competent evidence associating the Veteran's diabetes mellitus and prostate cancer with his military service. The only evidence that these disorders are etiologically related to his service is the Veteran's own statements. Laypersons are competent to speak to symptomology when the symptoms are readily observable. Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of diagnosis and causation. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski; 2 Vet. App. 492, 494 (1992). Absent competent evidence of a relationship between the Veteran's diabetes mellitus and prostate cancer and his military service, service connection is not warranted on a direct basis.
 
- 8 - 

The Board has considered the applicability of the benefit of the doubt doctrine. However, as there is no competent evidence in favor of the Veteran's claims, the preponderance of the evidence is against the Veteran's claims for service connection. Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his service connection claim must be denied. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 

ORDER 

Service connection for diabetes mellitus, to include as secondary to exposure to herbicides, is denied. 

Service connection prostate cancer, to include as secondary to exposure to herbicides, is denied. 

MILO H HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals 

- 9  




